                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   DANIEL D. FISHER, SR.,          1:18-cv-15143-NLH-AMD

                Plaintiff,         MEMORANDUM
                                   OPINION & ORDER
        v.

   EASTAMPTON BOARD OF
   EDUCATION,

                Defendant.


APPEARANCES:

DANIEL D. FISHER, SR.
P.O. BOX 83
PEMBERTON, NJ 08068
     Appearing pro se

HILLMAN, District Judge

     WHEREAS, on October 19, 2018, Plaintiff, Daniel D. Fisher,

Sr., appearing pro se, filed a complaint, titled a “Writ of

Error,” relating to a state court action Plaintiff instituted

against Defendant Eastampton Board of Education because

Plaintiff claims that Defendant has channeled storm waters onto

his property for many years; and

     WHEREAS, Plaintiff had filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application), and pursuant to 28 U.S.C. § 1915(a)(1), a court

may allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application; and
      WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); and

      WHEREAS, the Court granted Plaintiff’s IFP application, but

found that Plaintiff’s claims appeared to be dismissible under

the Rooker-Feldman doctrine, 1 which provides that lower federal

courts lack subject matter jurisdiction to engage in appellate

review of state court determinations or to evaluate

constitutional claims that are inextricably intertwined with the

state court’s decision in a judicial proceeding, Port Authority

Police Benev. Ass'n, Inc. v. Port Authority of New York and New

Jersey Police Dept., 973 F.2d 169, 177 (3d Cir. 1992); In re

Knapper, 407 F.3d 573, 580 (3d Cir. 2005) (“The Rooker–Feldman

doctrine prevents ‘inferior’ federal courts from sitting as

appellate courts for state court judgments.”) (Docket No. 7);

and

      WHEREAS, the Court found that Plaintiff’s complaint asks

this Court to review and reconsider the decisions of his prior


1 A court has an obligation to sua sponte raise the issue of
subject matter jurisdiction, which includes the determination of
whether the Rooker-Feldman doctrine applies. Desi's Pizza, Inc.
v. City of Wilkes-Barre, 321 F.3d 411, 420 (3d Cir. 2003).

                                 2
state court case, which did not terminate in Plaintiff’s favor,

by resolving the issue raised by Defendant regarding Plaintiff’s

lack of ownership of the subject property, and reversing the

state court’s determination that his claims were barred by the

applicable statute of limitations (see Docket No. 1 at 3; Docket

No. 1-1 at 5; Fisher v. Eastampton Board of Education, 2017 WL

444306, at *3 (N.J. Super. Ct. App. Div. 2017) (affirming the

trial court)) (Docket No. 7 at 6); and

     WHEREAS, the Court also noted that because Plaintiff’s

claims were subject to final judgment by the New Jersey Supreme

Court, Plaintiff’s “writ of error” as to the state trial and

appellate court’s decisions must be directed to the United

States Supreme Court.   See Lance v. Dennis, 546 U.S. 459, 463

(2006) (explaining that the U.S. Supreme Court is vested, under

28 U.S.C. § 1257, with exclusive jurisdiction over appeals from

final state court judgments) (Id. at 6 n.6.); and

     WHEREAS, the Court provided Plaintiff with twenty (20) days

to file an amended complaint to assert claims over which the

Court may exercise subject matter jurisdiction, but ordered that

if Plaintiff failed to do so, the case would be dismissed for

lack of subject matter jurisdiction, see Fed. R. Civ. P.

12(h)(3); and

     WHEREAS, Plaintiff responded to the Court’s Order, wherein

he relates that he never appealed the New Jersey appellate

                                 3
court’s decision in his state court case to the New Jersey

Supreme Court, and if this Court’s Order was premised on the

notion that Plaintiff had filed an appeal with the New Jersey

Supreme Court, then this Court was misinformed (Docket No. 8);

and

      WHEREAS, the Court did not premise its Order on Plaintiff

having filed an appeal with the New Jersey Supreme Court, but

merely intended to note that Plaintiff’s remedy for an

unfavorable resolution of his state court case is his right to

appeal – whether exercised or not – through the state appellate

courts, including the New Jersey Supreme Court, and then after

exhaustion of his appeals in the state court, a right to seek

review by the United States Supreme Court; a process that does

not include a right to file a “writ of error” in an inferior

federal court; and

      WHEREAS, as the Court explained in the prior Order,

Plaintiff’s dissatisfaction with the state court decisions

cannot be advanced in this Court because the claims in his

complaint as currently pleaded are plainly barred by the Rooker-

Feldman doctrine in that he requests this Court to reexamine the

same claims the state court resolved, and separately assess the

propriety of the state court’s decisions;

      THEREFORE,

      IT IS on this   26th   day of   November   , 2018

                                  4
     ORDERED that Plaintiff shall have an additional twenty (20)

days to file an amended complaint to assert claims over which

the Court may exercise subject matter jurisdiction.   If

Plaintiff fails to file an amended complaint in such a manner,

this case will be dismissed for lack of subject matter

jurisdiction.   See Fed. R. Civ. P. 12(h)(3).



                                       s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 5
